It is vigorously insisted by appellant that a motion presented orally to quash an indictment because of duplicity, before trial has begun, which motion is acted on and overruled by the court and such motion is afterward reduced to writing before the testimony is concluded and is again overruled, ought to be considered.
It appears from the record that a proper oral motion was made before a trial had been entered upon, asking that both counts of the indictment be quashed for duplicity and was overruled by the court. This motion was reduced to writing later and before the jury had been instructed and an order was entered overruling same. In this state of the record we are *Page 83 
inclined to hold that appellant is entitled to have the point reviewed. If the court had refused to entertain and hear the oral motion because not made in writing, a different question would be presented. The motion was overruled because, in the opinion of the court, the indictment was not duplicitous, and the bill, we think, presents the question under the particular circumstances of this case, of whether he erred in such ruling rather than whether he erred in making a ruling. Passing therefore upon the bill of exceptions presented, we are of the opinion that an indictment which charges that appellant "did then and there unlawfully deliver spirituous, vinous, and malt liquors capable of producing intoxication to Peter Pfluger," is not duplicitous.
The court had in mind this question in the case of Wimberly v. State, 265 S.W. 157, in using the following language: "The single word used to describe the other offenses quoted from the statute has a legal significance sufficient to meet the requirements of the law and inform the accused of the nature of the charge against him." The court was discussing the statute which used the words "sell," "barter," "exchange," "transport," "export," "deliver," and "furnish." While suggesting that the use of the word "furnish" rendered the indictment duplicitous, it made the observation above quoted with reference to the other words.
Webster's International Dictionary defines "deliver" as follows: "To yield possession or control of, to part with, or to make over;" while the word "furnish" under said authority has the following meaning: "To provide for, to provide, to provide what is necessary for, to forfeit or satisfy the needs of, to fit out or fit up, to supply, give, or afford."
To deliver whiskey in common parlance means the physical act of transferring possession, while to furnish whiskey might mean either to sell it, give it, or deliver it, or it might mean to sell and deliver or give and deliver. The one has a fixed meaning and only one meaning as commonly understood, while the other is broad enough to include several acts, some of which have been denounced as penal. This case therefore appears to distinguish itself from the Wimberly case, supra.
Art. 8 of the Penal Code provides in substance, that words are to be taken and construed in the sense in which they are understood in common language, and the use of the word "deliver" thus defined could not have misled appellant and was *Page 84 
sufficient to apprise the appellant of the specific act which he was called upon to meet.
All other questions raised, we think, were properly disposed of in the original opinion.
The motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.